EXHIBIT 10.2

 

ADDENDUM TO EMPLOYMENT AGREEMENT

 

THIS ADDENDUM (“Addendum”) is made this 29th day of December, 2005, by and
between FIRST BANK OF HENRY COUNTY, a bank organized under the laws of the State
of Georgia (the “Bank”), and J. RANDALL DIXON, a resident of the State of
Georgia (the “Executive”).

 

WHEREAS, the parties entered into an Employment Agreement dated April 30, 2004,
(the “Employment Agreement”);

 

WHEREAS, the Employment Agreement at Section 19 concerning “Entire Agreement”
provides that the Employment Agreement between the parties may not be amended or
modified in any way except by mutual agreement of the parties in a written
instrument; and

 

WHEREAS, the Employment Agreement did not reflect the true intent of the parties
with respect to incentive compensation and stock options; and

 

WHEREAS, the parties now desire and have agreed to amend and modify the
Employment Agreement by way of this written Addendum thereto in order to reflect
and correct this intent;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties, and for the grant of an option to purchase the number
of shares described, and for other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree to amend and modify the Employment Agreement as
follows:

 

1.               Amendment to Paragraph 4.2.  Paragraph 4.2 of the Employment
Agreement is hereby modified and amended to read as follows:

 

“4.2        Incentive Compensation.

 

(a)           Annual Profitability Bonus.  The Executive shall be eligible to
receive annual bonus compensation based upon fiscal year-end net income of the
Bank, as customarily determined by the Bank’s independent auditors, without
giving effect to extraordinary items, but in any event reducing net income to
reflect the payment of annual bonuses for such fiscal year, and the grant of
stock options under this Section 4.2(a) and under any similar provisions of
other employment agreements to which the Bank is a party, as follows:

 

1

--------------------------------------------------------------------------------


 

Bonus Levels

 

Stock Options

 

Fiscal Year-End
Net Income of Bank

 

 

 

 

 

10% of annual salary plus

 

2,000 option

 

At least $200,000 but less than $500,000

20% of annual salary plus

 

4,000 option

 

At least $500,000 but less than $800,000

30% of annual salary plus

 

6,000 option

 

At least $800,000 but less than $1,200,000

40% of annual salary plus

 

8,000 option

 

At least $1,200,000 but less than $1,500,000

50% of annual salary plus

 

10,000 option

 

At least $1,500,000 but less than $2,000,000

60% of annual salary plus

 

12,000 option

 

At least $2,000,000 but less than $2,600,000

70% of annual salary plus

 

14,000 option

 

Equal to or more than $2,600,000

 

The stock options will have an exercise price equal to the fair market value of
the FirstBank Financial Services, Inc.’s (the “Company”) common stock on the
date of grant and will be granted under the FirstBank Financial Services, Inc.
2005 Stock Incentive Plan.  The stock options will be subject to the terms of a
separate stock option agreement and shall be classified as incentive stock
options and/or non-qualified stock options as agreed by the parties and subject
to the limitations of applicable law..

 

(b)           Discretionary Bonus.  The Executive shall be eligible for
additional bonus payments at the discretion of the Board of Directors of the
Company and/or the Bank based on its/their evaluation of the Executive’s
performance.  The factors that the Board of Directors will consider in
determining the amount of any additional bonus amounts may include, but are not
limited to, the Bank’s profitability, earnings growth and quality of assets
(measured by the results of regulatory examinations).

 

No bonuses will be paid to the Executive under this Section 4.2 if the Bank does
not have a CAMELS rating of 1 or 2 for the period to which the bonus relates or
if the Bank is subject to any active regulatory investigation for the time
period to which the bonus relates, excluding routine regulatory exams.”

 

2.               Amendment to Paragraph 4.3.  Paragraph 4.3 of the Employment
Agreement is hereby modified and amended to read as follows:

 

“4.3        Stock Options.

 

(a)           One Time Grant.  FirstBank Financial Services, Inc. (the
“Company”) shall grant an incentive option to the Executive to purchase 2,030
shares of the Company’s common stock on or before December 31, 2005, which shall
be immediately vested and a non-qualified stock option to the Executive to
purchase 7,244 shares of the Company’s common stock on or before December 31,
2005.  The Company shall grant a second option to the Executive to purchase
20,576 shares of the Company’s common stock no earlier than 2006, which shall
contain a vesting schedule and shall be classified as incentive stock options
and/or non-qualified stock options as agreed by the parties and subject to the
limitations of applicable law.  The options described in this Section 4.3 shall
be granted pursuant to the Company’s 2005 Stock Incentive Plan with an exercise
price equal to the

 

2

--------------------------------------------------------------------------------


 

fair market value of the Company’s common stock on the date of grant.  The stock
option will be subject to the terms of a separate stock option agreement.

 

(b)           Annual Grant.  For each year during the Term, the Executive will
be entitled to receive an option to purchase 2,500 shares of the Company’s
common stock at a per share price equal to the fair market value of the
Company’s common stock on the date of grant which shall be granted under the
Company’s 2005 Stock Incentive Plan and shall be classified as incentive stock
options and/or non-qualified stock options as agreed by the parties and subject
to the limitations of applicable law.  For 2005, the option shall be granted on
or before December 31, 2005.  For years subsequent to 2005, the option shall be
granted on each anniversary of the Effective Date.  The stock options will be
subject to the terms of a separate stock option agreement.  Notwithstanding the
foregoing, the options described in this Subsection (b) shall only be granted if
sufficient shares are reserved for issuance pursuant to the Company’s Stock
Incentive Plan as of the date the options are to be granted.”

 

3.               Remainder in Full Force and Effect.  The remainder of the
Employment Agreement shall remain unchanged and shall remain in full force and
effect in accordance with all of its terms and conditions.

 

IN WITNESS WHEREOF, the parties have executed this Addendum to the Employment
Agreement, as of the date first written above.

 

 

 

FIRST BANK OF HENRY COUNTY

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

J. RANDALL DIXON

 

 

 

 

 

3

--------------------------------------------------------------------------------